DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the initial Office action based on application number 16/495368 filed September 18, 2019. Claims 1-20 are currently pending and have been considered below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation “the solvent contained in the chemical liquid” in claim 12. There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the ultrasonic generator" in claim 14.  There is insufficient antecedent basis for this limitation in the claim.



Claim Objections
Claim 5 is objected to because of the following informalities: claim 5 includes reference numbers to two elements which are not provided in parentheses, but more importantly are not present anywhere else in the claims, so they are presumed to be a typographical error and not intended to appear in claim 5.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6 and 9-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ko et al. (US 2015/0314325).
Regarding claim 1: Ko et al. discloses a substrate coating apparatus having a printing system (2000) which is a chemical liquid coating unit, a floatation table (at 2100 and 2200) which is a substrate support, and one or more drying units (at treatment system 3000) that remove the liquid carrier of the coating material, such that when there are two or more of them one can be considered a preliminary drying unit, where the substrate (4000) is supported by the floating table during the drying treatment (pars. 29, 32-34, 43, figure 1). 
Regarding claim 2: Ko et al. discloses that the drying can be done as a vacuum drying process (par. 32). 
	Regarding claim 3: Ko et al. teaches that the vacuum drying process is done in a treatment system (par. 32) and further shows that one exemplary treatment system (8314) has a chamber (see figure 9). While Ko et al. fails to explicitly disclose a vacuum pressure forming unit, such a unit is inherently necessary to perform vacuum drying.
	Regarding claim 4: Ko et al. discloses that the substrate (4000) is conveyed through the apparatus such that it is moved relative to a fixed printing system (2000) (par. 34, figure 1).
	Regarding claim 6: Ko et al. further discloses additional substrate supports including lift pins and end effectors provided in the drying unit (pars. 90, 101, figure 9) which are both clearly movable with respect to the printing system (2000). 
	Regarding claim 9: Ko et al. discloses that the treatment system (3000) includes “one or more of drying or baking, such as including vacuum drying or vacuum baking, chemical reaction (e.g., cross linking or chemical transformation from one compound to another), or densification (e.g., baking, such as including vacuum baking”, indicating that multiple drying units are used in at least one embodiment (par. 32).  
	Regarding claim 10: Ko et al. teaches that vacuum drying and vacuum baking are two separate processes, and as such vacuum baking (or any other type of baking) will require a higher temperature than simple vacuum drying (see par. 101).
	Regarding claim 11: Ko et al. further discloses additional lift pins and an end effector provided in the drying unit (pars. 90, 101, figure 9) which are used to convey the substrate to its next desired station (par. 41). 
Regarding claim 12: Ko et al. discloses that the vacuum dryer causes solidification of the liquid ink through removal of the carrier fluid (par. 32) such that no carrier fluid will be able to flow down on the substrate.
Regarding claim 13: Ko et al. discloses that the vacuum dryer causes solidification of the liquid ink through removal of the carrier fluid (par. 32). While Ko et al. does not explicitly disclose that the carrier fluid is a solvent, the limitation “partially dries the solvent contained in the chemical liquid” is deemed to be a statement with regard to the intended use and is not further limiting in so far as the structure of the apparatus is concerned. In apparatus claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentable distinguish the claimed invention from the prior art. MPEP § 2111.02. In the instant case, since the vacuum drying unit does dry the carrier fluid, it is clearly also capable of drying a solvent, partially or fully. 
	Regarding claim 14: Ko et al. discloses that the floatation table causes the substrate (4000) to float via a gas cushion while it is transferred (par. 34). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. as applied to claims 1-4, 6 and 9-14 above.
Regarding claim 7: Ko et al. fails to explicitly disclose that the temperature of the substrate support is maintained constant during the drying. However, Ko et al. does teach that vacuum drying is wholly separate from vacuum baking, which suggests that vacuum drying requires no increased temperature compared to vacuum baking (par. 101). Furthermore, Ko et al. teaches that the temperature of the substrate support is controlled precisely by controlling the temperature of gas flow from the floatation table (par. 101, 105). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to maintain a constant temperature during the vacuum drying process because Ko et al. teaches that the temperature is controlled precisely and because Ko et al. suggests that vacuum drying does not require any change of temperature (par. 101).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. as applied to claims 1-4, 6-7 and 9-14 above and further in view of Wang (US 2016/0238315).
Regarding claim 5: Ko et al. shows that the treatment system (8314) is open at a lower part (see figure 9), but fails to explicitly disclose that the chamber member is movable in the vertical direction and moves downward to accommodate the substrate when the drying process is to be performed. However, Wang discloses a similar vacuum drying apparatus which is provided with a wind deflector (3) which is a drying chamber member that is open at the bottom and which is movable vertically such that it lowers downwardly onto the substrate in order to accommodate it therein during a drying process (par. 48, 52, figures 2-3). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use a vacuum drying apparatus similar to that of Wang in the apparatus of Ko et al. because Wang teaches that this wind deflector (3) prevents the gas flow that is caused by evacuation of the chamber from affecting the coating present on the substrate (par. 51). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. as applied to claims 1-4, 6-7 and 9-14 above and further in view of Takamori et al. (US 6,261,007).
Regarding claim 8: Ko et al. fails to explicitly disclose the pressure of the vacuum drying unit. However, Takamori et al. discloses another substrate processing apparatus which includes a vacuum drying unit (109) which is exhausted until it reaches a predetermined vacuum degree, with 0.1 Torr being the given example, thus indicating that vacuum degree (i.e. pressure) is a result effective variable (col. 10 lines 22-47, figures 8-9). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to experiment and optimize the pressure of the vacuum drying unit of Ko et al. to reach a range of -50kpa and -90kpa (or about 83-380 Torr) because Takamori et al. teaches that the vacuum level is a result effective variable that should be predetermined to be a specific degree (col. 10 lines 22-47) and optimization of result effective variables is not considered to be a patentable advance (Discovery of optimum value of result effective variable in known process is ordinarily within skill of art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. as applied to claims 1-4, 6-7 and 9-14 above and further in view of Raaijmakers et al. (US 6,113,698).
Regarding claim 15: Ko et al. discloses that the substrate floatation table works by creating a gas cushion, and therefore fails to explicitly disclose floating the substrate via ultrasonic vibration. However, Raaijmakers et al. discloses another apparatus for substrate processing in which a substrate is floated by gas but that gas floatation technique can be substituted with ultrasonic floatation instead, which requires an ultrasonic generator (col. 9 lines 23+). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use an ultrasonic generator to float a substrate via ultrasonic vibrations as taught by Raaijmakers et al. instead of the gas floatation system of . 

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. as applied to claims 1-4, 6-7 and 9-14 above and further in view of Kang et al. (US 2017/0005063).
Regarding claim 16: Ko et al. discloses that other substrate supports including vacuum grippers can be provided (par. 34), but fails to explicitly disclose a specific structure. However, Kang et al. discloses a substrate carrier (100) having a number of adsorption holes (110) which are suction holes which help seat the substrate (P) horizontally and flatly, and where the carrier is provided with a vacuum control unit (130) including vacuum valves (150) designed to allow the carrier to be moved freely without maintaining a connection to a vacuum pipe (pars. 60-61, 64-65, 69, figures 1-5). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use a carrier similar to that of Kang et al. as the vacuum gripper substrate support taught by Ko et al. because Kang et al. teaches that this allows free movement of the carrier throughout the apparatus without the need to be connected to a vacuum supply pipe constantly (par. 65). 
 Regarding claim 17: Ko et al. and Kang et al. teach that the adsorption holes (110) create suction zones which are simultaneously controlled by way of the vacuum control unit (130) (Kang et al. pars. 62-65).
Regarding claim 18: Ko et al. and Kang et al. teach that a vacuum pump selectively connects to the carrier (100) to supply the vacuum and is detachable when using the vacuum valve (150) to maintain the vacuum with the vacuum maintaining unit (131) (Kang et al. pars. 72-74).
Regarding claim 19: Ko et al. and Kang et al. disclose a vacuum maintaining unit (131) which is a vacuum holding part for maintaining the vacuum state (Kang et al. par. 66, figure 2). 
Regarding claim 20: Ko et al. and Kang et al. disclose that the vacuum maintaining unit (131) has inserted a vacuum valve (150) which includes a valve frame (156) that couples to the adsorption holes (110) and the vacuum pump, a ball valve member (154) which moves linearly to open or close the valve to allow access to or from the adsorption holes (110), an elastic member (153) which supports the linear movement of the ball (154), where the valve (150) is closed by way of the ball member (154) and elastic member (153) when the carrier (100) is detached from the vacuum pump and moved throughout the apparatus (pars. 69-72, figures 2-5). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A KITT whose telephone number is (571)270-7681. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 




/S.A.K/
Stephen KittExaminer, Art Unit 1717
12/3/2021

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717